DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
The undersigned examiners’ attempts to contact applicant’s representative at the telephone number listed in applicant’s prior response to expedite prosecution were unsuccessful, necessitating the present Office action.

Response to Arguments
Applicant’s arguments, see page 5, filed 01/05/2022, with respect to rejections under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejections of claims 1 and 3-10 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 1 recites the limitation "the tunnel-stratum system" in line 11.  There is insufficient antecedent basis for this limitation in the claim. Claims 3-6 are rejected due to their dependence on claim 1.
With respect to the language “typical components” in Claims 1 and 7, the term “typical” is a relative term which renders the claim indefinite.  The term “typical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. See MPEP 2173.05(b).IV, Subjective Terms.  Because determining the scope of the language "typical components" requires the exercise of subjective judgment without restriction, this language renders the claim indefinite.  Examiner recommends removing all instances of the term "typical" from claims 1 and 7, and from any dependent claims in which this term appears.  Claims 3-6 and 8-10 are rejected due to their dependence on claims 1 and 7.

Allowable Subject Matter
Claims 1 and 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Claims 3-6 and 8-10, would subsequently be allowed.

The following is an examiner’s statement of reasons for indicating allowable subject matter: 
Beata ("Computational Approaches to Fire-structure Interaction and Real-time Fire Monitoring", University of Michigan, 2017) (referenced in previous action) is considered to be the closest prior art of record, in that it teaches modeling the fire-structure interaction problem and a physical test unit, wherein the physical test unit includes a fire thermal environment simulation subsystem, a multi-field coupling boundary loading subsystem, and a holographic data acquisition subsystem, wherein the fire thermal environment simulation subsystem comprises a furnace, a burner, a temperature control box, an air supply device, and a gas supply device, wherein the gas supply device include a liquefied gas cylinder and a forced gasification apparatus.

Claim 7 would be allowable, because it is analogous to independent claim 1 (previously indicated as allowable subject matter). Claims 3-6 and 8-10 would be allowable due to their dependencies on claims 1 and 7, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        02/17/2022

/DANIEL R MILLER/Primary Examiner, Art Unit 2863